DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHARLES DEVITO,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-108

                              [May 30, 2019]

   Appeal of order denying 3.801 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Paul L. Backman, Judge;
L.T. Case Nos. 14-10272 CF10A, 16-12660 CF10A and 17-205 CF10A.

  Charles Devito, Orlando, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.